DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/858,696, 62/518,905, 15/609,663 , 15/431,077, 62/446,067, 15/293,620, 62/358,719, and 62/253,229 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prior filed applications does not disclose claimed feature of, “allowing one of said participants sending one of said messages in one of said channels to send . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 6, 13, 14, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 6, 7 US Patent 10009300 in view of Isensee  et al. (US 20150088998). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter.
The subject matter claimed in the instant application’s independent claims 1 and 19 is disclosed in claims 1 of US patent 10009300 claiming the similar common subject matter, as follows: 


Instant Application No. 16/014,578
US patent 10009300
Claim 1 and 19: maps to 
Claims 1 and 10
Claims 6, 13, 14, maps to 
Claims 6 and 7


allowing one of said participants sending one of said messages in one of said channels to send said one of said messages in parallel to another one of said channels”.
Isensee discloses, allowing one of said participants sending one of said messages in one of said channels to send said one of said messages in parallel to another one of said channels (par. 0081 fig. 5 discloses communication message copied from one communication session to another communication session, the content of the three sessions may be shared with any of the other communication sessions,  in example of session 330 and 510 user “Sandra” is able send the same message in both session in parallel to each other). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify limitations of claims 1 and 10 of US patent 10009300 by adding feature of allowing one of said participants sending one of said messages in one of said channels to send said one of said messages in parallel to another one of said channels, as taught by Isensee, to obtain instant application’s claim 1, and 19 as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  



Claims 1-5, 7, 10-12, 15, 16, 19, and 20 are rejected under U.S.C. 103 as being unpatentable over Isensee et al. (US 20150088998), hereinafter as Isensee, in view of Passmore et al. (US 20120240062), hereinafter as Passmore. 

Regarding claim 1, Isensee discloses, apparatus for providing display of exchanged messages (par. 0039, fig. 1-4 disclose client device 110 providing exchanged messages between participants), said apparatus comprising: a memory for storing said messages (par. 0048 discloses data processing system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data); and
at least one processor (par. 0040 discloses, fig. 2 discloses, Processing unit 206) for:
providing display of messages exchanged between a plurality of participants (par. 0067, fig. 3-5 discloses interface for message exchanged between plurality of users), said messages are exchanged within channels (par. 0070, 0078 fig. 3-5 discloses user interface element 310 and 330 displaying messages exchanged between plurality of participants, each communication session window 310 and 330 between users = different channels), wherein:
each of said participants exchanges messages with others of said participants in one or more channels in which message exchange between said plurality of participants (par. 0070, 0078 fig. 3-5 discloses user interface element 310 ); 
allowing one of said participants sending one of said messages in one of said channels to send said one of said messages in parallel to another one of said channels (par. 0081 fig. 5 discloses communication message copied from one communication session to another communication session, the content of the three sessions may be shared with any of the other communication sessions,  in example of session 330 and 510 user “Sandra” is able send the same message in both session in parallel to each other). 
Isensee explicitly does not disclose, feature of authorizing message exchange between participants and preventing message exchanging between participants when message exchange is not authorized. 
Passmore discloses, each of said participants exchanges messages with others of said participants in one or more channels in which message exchange between said plurality of participants is authorized (par. 0051 discloses chat channels permits/approves every members to send and receive messages), 
any of said participants are prevented from exchanging messages in one or more channels when message exchange between said plurality of participants is not authorized (par. 0044 degrading sender’s capacity to deliver messages by preventing the user from sending new share (i.e. another) messages until a predetermined time period is elapsed, par. 0051 discloses approve or deny messages from any members before rebroadcasting the messages to all members). 
Passmore par. 0006.

Regarding claim 2, Apparatus according to claim 1,
Isensee in view of Passmore further discloses, wherein said message is entered into a text entry bar which is associated with said one of said channels so that transmission of said message results in said message being transmitted within said channel, wherein transmission of said message in said channel causes transmission of said message in said another one of said channels (Passmore par. 0041 discloses utilizing a SMS as text based messaging interface, such as instant messenger, also includes mobile devices, smartphones, i.e. SMS or instant messenger interface includes text entry bar in which user can enter the messages, Passmore par. 0060, fig. 40 discloses source channel and plurality destination channels 412 and 416 linked according user defined hash tags 404, and 406 (in this example “#911” is hash tag) text based messages 402 in source channel are automatically routed to channels 412 and 416, also see fig. 11 transmission of message with identifier of channel for example identifier of channel being @oregon kvo123@ that causes the message to be sent to that channel). 

Regarding claim 3, Apparatus according to claim 1,
Isensee further discloses, wherein said message is modified before being transmitted to said another one of said channels (par. 0081 discloses user can transmit the same message to another communication session in parallel by using user interface elements 530, message shown in session 510, par. 0088 discloses that message can be copied from one session to another session and system may modify to make them specific to the context of the communication session between user).

Regarding claim 4, Apparatus according to claim 1,
Isensee does not disclose, wherein said transmission to said one of said channels and said another of said channels is concurrent.
Passmore discloses, wherein said transmission to said one of said channels and said another of said channels is concurrent (par. 0060, fig. 40 discloses source channel and plurality destination channels 412 and 416 linked according user defined hash tags 404, and 406 (in this example “#911” is hash tag) text based messages 402 in source channel are automatically routed to channels 412 and 416, also see fig. 11 transmission of message with identifier of channel for example identifier of channel being @oregon kvo123@ that causes the message to be sent to that channel, i.e. message sent concurrently to two different message channel).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee, by teachings of transmission to multiple channels concurrently, to allow user the method that requires less input Passmore par. 0007.

Regarding claim 5, Apparatus according to claim 1,
Isensee further discloses, wherein said transmission to said one of said channels and said another of said channels is not concurrent (par. 0081 discloses user can transmit the same message to another communication session in parallel by using user interface elements 530, message shown in session 510, par. 0088 discloses that message can be copied from one session to another session, i.e. messages are transferred from one session to another session by user action of using user interface element 320 or 530 as shown in fig. 5 therefore messages are sent to two parallel messaging channel but message to each groups is not sent concurrently or action of sending message to two different message group is not done at the exact same time,  but rather sent to first message group and later on same message is sent in parallel to third message group).

Regarding claim 7, Apparatus according to claim 1,
Isensee further discloses, wherein said participants are capable of responding to said one of said messages (par. 0081, fig. 5 communication session 330, 510 shows that that other participant in message window can respond to the message from other participant).

Regarding claim 10, Apparatus according to claim 1,
Isensee further discloses, wherein responses to said one of said messages are displayed in a manner so that said responses are grouped together (par. 0076-077 fig. 4 discloses communication session 330, and section 410 where response from QA system having multiple messages that are grouped together (i.e. by separating from another message by having lines between messages as shown in element 330)).

Regarding claim 11, Apparatus according to claim 1,
Isensee further discloses, wherein messages are copyable between said one of said channels and said another of said channels (par. 0088 discloses that message can be copied from one session to another session).

Regarding claim 12, Apparatus according to claim 1,
Isensee in view of Passmore further discloses, wherein said one of said participants inserts one or more characters in said one of said messages to indicate that said message is to be sent in parallel to said another one of said channels (Passmore par. 0041 discloses utilizing a SMS as text based messaging interface, such as instant messenger, also includes mobile devices, smartphones, i.e. SMS or instant messenger interface includes text entry bar in which user can enter the messages, Passmore par. 0060, fig. 40 discloses source channel and plurality destination channels 412 and 416 linked according user defined hash tags 404, and 406 (in this example “#911” is hash tag) text based messages 402 in source channel are automatically routed to channels 412 and 416, also see fig. 11 transmission of message . 

Regarding claim 15, Apparatus according to claim 7,
Isensee further discloses, wherein said response is automatically initiated through software (par. 0076-007, fig. 4 discloses QA system is generating answer, which is a software generated answer).

Regarding claim 16, Apparatus according to claim 1,
Isensee further discloses, wherein said one of said participants indicates that said message is to be sent in parallel to said another one of said channels responsive to physical action by said one of said participants (par. 0064-0066, fig. 3-5 content of the message from one communication session may be automatically extracted and inserted into another communication session by user selecting user interface element (e.g. element 320, 430, 420 of fig. 4), thus providing mechanism for sharing of message between concurrent communication sessions, the use element may be output with each message, more recent message or the like giving option to have message copied over into another communication session, i.e. user indicates that the message to be sent in parallel to another communication session in response to user selecting (i.e. a physical action)).

Regarding claim 19, Isensee discloses, a method of providing display of exchanged messages (par. 0039, fig. 1-4 disclose client device 110 providing exchanged messages between participants), said method comprising the steps of:
providing display of messages exchanged between a plurality of participants (par. 0067, fig. 3-5 discloses interface for message exchanged between plurality of users), said messages are exchanged within channels (par. 0070, 0078 fig. 3-5 discloses user interface element 310 and 330 displaying messages exchanged between plurality of participants, each communication session window 310 and 330 between users = different channels), wherein:
each of said participants exchanges messages with others of said participants in one or more channels in which message exchange between said plurality of participants (par. 0070, 0078 fig. 3-5 discloses user interface element 310 and 330 displaying messages exchanged between plurality of participants, here message exchanges between users are performed therefore it is authorized);
allowing one of said participants sending one of said messages in one of said channels to send said one of said messages in parallel to another one of said channels (par. 0081 fig. 5 discloses communication message copied from one communication session to another communication session, the content of the three sessions may be shared with any of the other communication sessions,  in example of session 330 and 510 user “Sandra” is able send the same message in both session in parallel to each other).
Isensee explicitly does not disclose, feature of authorizing message exchange between participants and preventing message exchanging between participants when message exchange is not authorized. 
Passmore discloses, each of said participants exchanges messages with others of said participants in one or more channels in which message exchange between said plurality of participants is authorized (par. 0051 discloses chat channels permits/approves every members to send and receive messages), 
any of said participants are prevented from exchanging messages in one or more channels when message exchange between said plurality of participants is not authorized (par. 0044 degrading sender’s capacity to deliver messages by preventing the user from sending new share (i.e. another) messages until a predetermined time period is elapsed, par. 0051 discloses approve or deny messages from any members before rebroadcasting the messages to all members). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Isensee, by teachings of authorizing participants to exchange messages and preventing participants from exchanging messages when message exchange between said plurality of participants is not authorized, to allow messaging system to filter and track the messages, as disclosed in Passmore par. 0006.

Regarding claim 20, Isensee in view of Passmore meets the claim limitations as set forth in claim 2.

Claims 6, 9, 13, 14, 17, and 18  are rejected under U.S.C. 103 as being unpatentable over Isensee et al. (US 20150088998), hereinafter as Isensee, in view of Passmore et al. (US 20120240062), hereinafter as Passmore, in further view of LEE  (US 20130097260).
Regarding claim 6, Apparatus according to claim 1,
Isensee in view of Passmore does not disclose, wherein another of said participants receives said one of said messages and responds with a response so that only said one of said participants receives said response. 
Lee discloses, wherein another of said participants receives said one of said messages and responds with a response so that only said one of said participants receives said response (par. 0081 fig. 8A discloses that in group messages recipient terminal sends the reply message only to the sender excluding other recipients of the group and reply message is only displayed to sender and the recipients that replied to the message, therefore reply message of one recipient is hidden from other recipients of the group message). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of recipient of the message response so that the only one of the participants receives the response, to efficiently manage messages among the large number of messages done with other participants, as disclosed in Lee par. 0004.

Regarding claim 9, Apparatus according to claim 7,
Isensee in view of Passmore does not disclose, wherein said response is initiated through physical interaction with a display that is displaying said messages.
Lee discloses, wherein said response is initiated through physical interaction with a display that is displaying said messages (par. 0041 discloses, a mobile terminal such as a smart phone or a cell phone may enable a user to exchange text messages with multiple recipients through a group message, i.e. smartphone requires physical interaction with display screen in order to initiate the response). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of the response is initiated through physical interaction with a display that is displaying the messages, for user to be able respond through mobile terminal by physical interaction with display screen, as disclosed in Lee par. 0004.

Regarding claim 13, Apparatus according to claim 1,
Isensee in view of Passmore does not disclose, wherein said one of said messages is visible in said one of said channels by only said one of said participants.
Lee discloses, wherein said one of said messages is visible in said one of said channels by only said one of said participants (par. 0081 fig. 8A discloses that in group messages recipient terminal sends the reply message only to the sender excluding other recipients of the group and reply message is only displayed to sender . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of messages are visible in the communication session by only one of the participants, to make the one on one communication with recipients and senders excluding other participants of messaging session, as disclosed in Lee par. 0081.

Regarding claim 14, Apparatus according to claim 1,
Isensee in view of Passmore does not disclose, wherein another of said participants receives said one of said messages and responds with a response which is sent to less than all of said plurality of participants.
Lee discloses, wherein another of said participants receives said one of said messages and responds with a response which is sent to less than all of said plurality of participants (par. 0081 fig. 8A discloses that in group messages recipient terminal sends the reply message only to the sender excluding other recipients of the group and reply message is only displayed to sender and the recipients that replied to the message, therefore reply message of one recipient is hidden from other recipients of the group message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of participants responding with a response that is sent to less than the all the participants, for user to be able respond through one on one method at the time of 
 
Regarding claim 17, Apparatus according to claim 1,
Isensee in view of Passmore does not disclose, wherein ones of said messages from multiple channels are posted as a group to one or more of said channels.
Lee discloses, wherein ones of said messages from multiple channels are posted as a group to one or more of said channels (par. 0081, fig. 8A discloses one to one communication between user A and B and User A and C (i.e. messages from different channels) that are posted as group (see in fig. 8A the message from each user B and C are grouped and divided in separate section posted to user A’s messaging interface (i.e. communication channel of user A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of messages from multiple channels are posted as a group to the channels, for user to be able respond through one on one method at the time of responding to exclude the other recipients of original message, as disclosed in Lee par. 0081.


Regarding claim 18, Apparatus according to claim 17,
Isensee further discloses, wherein said ones of messages includes at last one or more responses to said one of said messages (par. 0076-007, fig. 4 ).

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Isensee et al. (US 20150088998), hereinafter as Isensee, in view of Passmore et al. (US 20120240062), hereinafter as Passmore, in further view of LEE  (US 20140208402).

Regarding claim 8, Apparatus according to claim 1,
Isensee in view of Passmore further discloses, wherein said one of said participants receives a reply to said one of said messages while another of said participants is excluded from receiving said reply (Passmore par. 0081, 0104, fig. 8A discloses that in group messages recipient terminal sends the reply message only to the sender excluding other recipients of the group and reply message is only displayed to sender and the recipients that replied to the message, therefore reply message of one recipient is hidden from other recipients of the group message), said one of said participants subsequently is permitted to reply with said participants (Passmore par. 0104, fig. 8A 803 discloses replay message back from sender A, i.e. participants are permitted to reply to each other).
Isensee in view of Passmore does not disclose, participants subsequently is permitted to share message with said another of said participants.
WHITE discloses, participants subsequently is permitted to share message with said another of said participants (par. 0053 discloses control attribute that is assigned to the message by the sender to facilitate sender control over transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Isensee in view of Passmore, by teachings of permitting to share message with another of the participants, to facilitate sender control over the transmitted message, as disclosed in WHITE par. 0005.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423